DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-15 and 17-22 are examined in the office action of which claims 1, 8, 10, 17 and 19 were amended and claims 20-22 are newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, claim 19 recites “A method of making a timepiece or piece of jewellery or gemstone jewellery, said method comprising applying an alloy according to claim 10 to said timepiece or piece of jewellery or gemstone jewellery.” Neither the instant specification nor the priority document detail a method wherein the method comprised applying an alloy to the timepiece or piece of jewellery or gemstone jewellery as claimed in the instant claim. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1,9-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9-10 and 18-19, independent claims 1 and 10 recite two transitional phrases with respect to the composition of the alloy, “consisting essentially of” and “contains”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 recites the broad recitation “contains”, and the claim also recites “consisting essentially of” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, the dependent claims which recite the compositional require recites the transitional phrase “contains” thereby adding to the confusion whether the instant claims are requiring an open language or a transitional phrase of “consisting essentially of”.
	Claims 9 and 18-19 are dependents of claims 1 and 10, do not solve the indefiniteness posed by the independent claims and thereby also indefinite.
Regarding claim 19, amended claim 19 requires “A method of making a timepiece or piece of jewellery or gemstone jewellery, said method comprising applying an alloy according to claim 10 to said timepiece or piece of jewellery or gemstone jewellery.” According to the Oxford English Dictionary (see attached), the term “ “applying” means “The action of bringing one thing into physical contact with another”. Instant claim as written requires applying the alloy to “said timepiece or piece of jewellery or gemstone jewellery” in the process of “making a timepiece or 

Claims 2-6, 8, 11-15, 17 and 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 11  transitional phrase “consisting essentially of” while the dependent claims require the transitional phrase “contains” which is synonymous with transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. In other words, dependent claims are broader than the claims that they depend on. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
US’814
Alloy 1
(mass%)
US’814
Broad Range
(mass%)
Au
75 – 77.5 		claim 1, 10
between 75 and 77.5	claim 2-6, 11-15
75.0
75-79 wt % Au
Pd
0.5 – 3  			claim 1, 10
between 0.5 and 3	claim 2-4, 11-13
between 1 and 2.5  	claim 5, 6, 14, 15
1
2% or less of Pd
Ag
10 – 18  			claim 1, 10
between 11.2 and 17  	claim 2, 3, 11, 12
between 12 and 16  	claim 4, 13
between 12.5 and 15.5  	claim 5, 14
between 13 and 15  	claim 6, 15
13.7
11-14.7 wt % Ag, 
Cu
5 – 13  			claim 1, 10
between 5 and 12 	claim 2, 11
between 6 and 12 	claim 3, 12
between 6 and 10 	claim 4, 13
between 6 and 9 	 	claim 5, 14
between 7.5 and 9 	claim 6, 15
between 5 and 7.5	claims 20, 21
10.3
9.3-14 wt % Cu
Zn
Ge
Ni
Co
In
Zinc-free
Germanium-free
Nickel-free
Cobalt-free
Indium-free
None
Not required;
Ir
Re
Ru
Claim 7, 16: a maximum of 0.05% of an element chosen from among iridium, rhenium and ruthenium
Claim 8, 17: 0.0025 wt. % of iridium
-
up to 2 wt % Ir









Claims 1-6, 8-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071814 A1 of Feinberg (US'814).
Regarding claims 1-4, US 2015/0071814 A1 of Feinberg (US'814) {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1}. 
In addition, it teaches the alloy having specific compositions wherein a specific example, Alloy 1 in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) MPEP § 2131.03 I. Alloy 1 of the prior art only has Au, Ag, Cu and Pd therefore also meets the limitation that alloy not containing any of Zn, Ge, Ni, Co and In.
In addition, the prior art teaches [0009] It will be understood to those of skill in the art that the alloys disclosed herein that all elements total to 100 wt %. [0010] In one aspect, the gold alloy includes 11-14.7 wt % Ag, 9.3-14 wt % Cu, with the balance being Au. [0011] In one embodiment, the gold alloy includes 75-79 wt % Au, Ag, Cu, and at least one of Co, Ir, and Ru. [0029] The alloys may further include palladium (Pd) as a bleaching element in yellow gold alloys and rose gold alloys. In various further embodiments, manganese (Mn) and/or nickel (Ni) can be included in the alloy, for example, as bleaching elements.[0030] In various embodiments, Pd as described herein in any proportion can be substituted by Mn and/or Ni. In further embodiments, the alloy can incorporate 2% or less of Pd. In still further embodiments, the alloy can include 2% or less of Mn. In still further embodiments, the alloy can include 2% or less of Ni. Therefore, the prior art teaches a gold alloy with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. With respect to the limitation of the alloy not containing any of Zn, Ge, Ni, Co and In, the prior art does not claims 1-4.
It is noted that the prior art US’814 does not explicitly teach of a timepiece or piece of jewellery or gemstone jewellery made of the gold alloy as claimed in instant claims. However, Examiner submits that one skilled in the art recognizes that gold has been made into jewelry and adornments especially that for humans for thousands of years.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the gold alloy of US’814 and make jewellery out of it since gold is the noblest of all of the metals and jewelry made of has been appealing to humans for thousands of years due to its aesthetics, malleability (so that various shaping can be done) and its ability to resist corrosion and oxidation.
It is noted that instant claims recite both “consisting essentially of” as well as “contains” (claims 1-4) with respect to compositional constituents. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" due to the presence of both “consisting of” and “containing” in the instant claims (see 112 (b) rejection above) and there is no evidence provided by the Applicant to indicate that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Therefore, the composition of the prior art meets the claimed composition of the instant claims.

Regarding claims 10-13, US 2015/0071814 A1 of Feinberg (US'814) {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1} having “[0009] It will be understood to those of skill in the art that the alloys disclosed herein that all elements total to 100 wt %. [0010] In one aspect, the gold alloy includes 11-14.7 wt % Ag, 9.3-14 wt % Cu, with the balance being Au. [0011] In one embodiment, the gold alloy includes 75-79 wt % Au, Ag, Cu, and at least one of Co, Ir, and Ru. [0029] The alloys may further include palladium (Pd) as a bleaching element in yellow gold alloys and rose gold alloys. In various further embodiments, manganese (Mn) and/or nickel (Ni) can be included in the alloy, for example, as bleaching elements. [0030] In various embodiments, Pd as described herein in any proportion can be substituted by Mn and/or Ni. In further embodiments, the alloy can incorporate 2% or less of Pd. In still further embodiments, the alloy can include 2% or less of Mn. In still further embodiments, the alloy can include 2% or less of Ni.” 
Therefore, the prior art teaches a gold alloy with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. With respect to the limitation of the alloy not containing any of Zn, Ge, Ni, Co and In, the prior art does not require the presence of these elements in its alloy and therefore would read on the instant limitation.
Regarding the amended limitation of “18 carat red gold” as claimed in instant claims, the prior art teaches “[0005] Generally, gold alloys can have different colors, such as yellow gold, red gold, rose gold, pink gold, white gold, gray gold, green gold, blue gold, or purple gold. The gold alloy composition varies with the color. Some colors, such as yellow gold, pink gold, or rose gold, may be cosmetically appealing to consumers for use as enclosures for electronic devices.” thereby meeting the red gold alloy of the instant claims as it would be obvious to select a red color for the alloy as it would be cosmetically appealing to consumers. In addition, the term 18 carat is also met since the prior art teaches 75-79 wt % Au in its alloy (18K = 18/24 or 75%) – see also prior art [0058]-[0060] which teaches of 18K and the Au content.
It is noted that instant claims recite both “consisting essentially of” as well as “contains” (claims 10-13) with respect to compositional constituents. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.  The transitional phrase “consisting essentially of” limits the scope of a claim to the materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" due to the presence of both “consisting of” and “containing” in the instant claims (see 112 (b) rejection above) and there is no evidence provided by the Applicant to indicate that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Therefore, the composition of the prior art meets the claimed composition of the instant claims.
Regarding claims 5-6 and 14-15, claims 5-6 depend on claim 1, claims 14-15 depend on claim 10 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) regarding claims 1 and 10 is set forth supra. With respect to the ranges of the instant claims, the claimed ranges of Au, Pd and Ag of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the Cu range, the prior art teaches a range of 9.3-14 wt % Cu in its alloy while the instant claims require a) between 6 and 9 (claims 5, 14) and b) between 7.5 and 9 (claims 6, 15). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is also noted that the instant specification provides no distinguishable properties between slightly less than 9 Cu and 9.3 Cu and therefore does not provide any criticality of the claimed narrow range. Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of slightly less than 9 Cu and 9.3 Cu would provide different distinguishable properties.
Regarding claims 8 and 17, the prior art teaches that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 9 and 18
Regarding claim 19, instant claim depends on claim 10 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) is set forth supra.
The prior art {whole document} teaches of gold alloys {abstract, [0002] – [0009], Table 1} and method of making them (composition + process steps such as melting, casting, homogenization, etc [0065]-[0073]) having specific compositions (see above for composition limitations). Therefore, the prior art teaches of method of making the gold alloy.
It is noted that the prior art US'814 does not explicitly teach of a making a timepiece or piece of jewellery or gemstone jewellery made of the gold alloy as claimed in instant claims. However, Examiner submits that one skilled in the art recognizes that gold has been made into jewellery and adornments for thousands of years.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the gold alloy of US’814 and make jewellery out of it since gold is the noblest of all of the metals and jewelry made of has been appealing to humans for thousands of years due to its aesthetics, malleability (so that various shaping can be done) and its ability to resist corrosion and oxidation.
Regarding newly added claims 20-21, instant claims depend on claims 1 and 10 and the relevance of US 2015/0071814 A1 of Feinberg (US'814) regarding claims 1 and 10 is set forth supra.  With respect to the Cu range, the prior art teaches a range of 9.3-14 wt % Cu in its alloy while the instant claims require a) between 5 and 7.5 (claims 21-22). MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0071814 A1 of Feinberg (US'814) as applied to claim 1 above, and further in view of Gold: Science and Applications of Corti (NPL'1).
Regarding claim 22, it is noted that US'814 does not explicitly teach of the presence of rhenium as required by the instant claims. In the same field of endeavor of Gold and its alloys, Gold: Science and Applications of Corti (NPL'1) teaches “Grain refinement during solidification mainly is concerned with promotion of the formation of larger numbers of nuclei for crystal growth from the molten state. Based on experience, as well as on thermodynamic considerations [13], this can be achieved by additions of particular elements with comparably high melting point and low solubility in solid gold, such as iridium, ruthenium, rhenium, molybdenum, tungsten, and cobalt.” {NPL’1 p. 125 see 1st two lines of section titled US’814 that [0008], [0027] “In some embodiments, the gold alloys may also include iridium (Ir) or ruthenium (Ru).” [0021]-[0022] “[0021] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into any alloy in any variation as described herein.” and [0072] “the presence of grain refining particles, such as Co, Ir, or Ru, can maintain the fine, recrystallized grain size”, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy of US’814 and add rhenium as suggested by NPL'1 as rhenium also would provide grain refinement in gold alloys due to its high melting point and low solubility in solid gold and NPL’1 teaches of its rhenium’s functional similarity to Ru and Ir for grain refinement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10136708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail a gold alloy, timepiece or jewelry component, wherein the alloy has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside ranges disclosed by the claims of the patent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
Regarding the arguments RE: 112(a) rejection, Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. It is agreed that the instant specification teaches of the specifics pointed out from specification page 5: lines 21-27. However, there is no disclosure teaching of “applying” or a method of making as claimed in the instant claim. Therefore, the rejection is maintained.
Regarding the arguments RE: 103(a) rejection, Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. It is agreed that the prior art does not limit the Ru, Ir or Co as claimed in the instant claims. However, the prior art teaches “[0072] In certain embodiments, the presence of grain refining particles, such as Co, Ir, or Ru, can maintain the fine, recrystallized grain size. Solution heat treatment can be performed at several temperatures for the alloys, such that the temperatures can be refined to produce the designed microstructure (e.g. grain sizes).” and “[0061] In various further aspects, up to 2 wt %, or alternatively up to 1 wt %, or alternatively up to 0.5 wt %, or alternatively up to 0.1 wt % of one or a combination of elements Zn, Ta, Co, B, Ti, Pt, Ru, Ir, Zr, and/or Al can be included into the alloys described herein.” which means that the claimed range lies within or overlaps the ranges of the prior art thereby establishing a prima facie case of obviousness.
Examiner submits that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, as noted above, instant claims are treated as having the transitional phrase “comprising”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "hardness of the order of 125-130 HV" and lack of "particularly unsightly streaks") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the Cu limitations of the dependent claims, it is agreed that the claimed ranges and the ranges provided by the prior art are different. However, as shown above, instant ranges retreat from the broad ranges disclosed in the instant claims and the original specification and there is no factual data/evidence that the narrower range would provide distinguishable results. 
Regarding the arguments that double patenting rejections must be withdrawn due to the presence of Ti in the claims of the patent, Applicant's arguments have been fully considered but they are not persuasive. As noted above, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" due to the presence of both “consisting of” and “containing” in the instant claims (see 112 (b) rejection above) and there is no evidence provided by the Applicant to indicate that the introduction of additional steps or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733